UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q/A (Amendment No. 1) (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23406 Southern Missouri Bancorp, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1665523 (State or jurisdiction of incorporation) (IRS employer id. no.) 531 Vine StreetPoplar Bluff, MO63901 (Address of principal executive offices)(Zip code) (573) 778-1800 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act) Yes No X Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding at November 7, 2014 Common Stock, Par Value $.01 3,703,333 Shares EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends and restates the original Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2014 of Southern Missouri Bancorp, Inc. (the “Company”).The purpose of this Amendment No. 1 is to correct the condensed consolidated statements of income for the three months ended September 30, 2014 and 2013 by changing the item “Net realized gains on sale of AFS securities” to “Net realized gains on sale of loans” and inserting the dollar amounts for that corrected item, to correct several other clerical errors in the report and to include as an exhibit a copy of the amendment to the Company’s articles of incorporation that was approved at the Company’s annual meeting of shareholders held on October 27, 2014. SOUTHERN MISSOURI BANCORP, INC. FORM 10-Q/A INDEX PART I. Financial Information PAGE NO. Item 1. Condensed Consolidated Financial Statements -Condensed Consolidated Balance Sheets 3 -Condensed Consolidated Statements of Income 4 -Condensed Consolidated Statements of Comprehensive Income 5 -Condensed Consolidated Statements of Cash Flows 6 -Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 51 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION 54 Item 1. Legal Proceedings 54 Item 1a. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other Information 54 Item 6. Exhibits 55 -Signature Page 56 -Certifications 2 PART I: Item 1:Condensed Consolidated Financial Statements SOUTHERN MISSOURI BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2014 September 30, 2014 June 30, 2014 (dollars in thousands) (unaudited) Cash and cash equivalents $ $ Interest-bearing time deposits Available for sale securities Stock in FHLB of Des Moines Stock in Federal Reserve Bank of St. Louis Loans receivable, net of allowance for loan losses of $10,110 and $9,259 at September 30, 2014 and June 30, 2014, respectively Accrued interest receivable Premises and equipment, net Bank owned life insurance – cash surrender value Intangible assets, net Goodwill Prepaid expenses and other assets Total assets $ $ Deposits $ $ Securities sold under agreements to repurchase Advances from FHLB of Des Moines Accounts payable and other liabilities Accrued interest payable Subordinated debt Total liabilities Preferred stock, $.01 par value, $1,000 liquidation value; 500,000 shares authorized; 20,000 shares issued and outstanding at September 30, 2014 and June 30, 2014 Common stock, $.01 par value; 8,000,000 shares authorized; 3,691,333 and 3,340,440 shares, respectively, issued at September 30, 2014 and June 30, 2014, respectively 37 33 Warrants to acquire common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 3 SOUTHERN MISSOURI BANCORP, INC CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Three months ended September 30, (dollars in thousands) INTEREST INCOME: Loans $ $ Investment securities Mortgage-backed securities 88 Other interest-earning assets 34 30 Total interest income INTEREST EXPENSE: Deposits Securities sold under agreements to repurchase 28 31 Advances from FHLB of Des Moines Subordinated debt 56 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Deposit account charges and related fees Bank card interchange income Loan late charges 97 54 Other loan fees 76 Net realized gains on sale of loans 85 Earnings on bank owned life insurance Other income 42 Total noninterest income NONINTEREST EXPENSE: Compensation and benefits Occupancy and equipment, net Deposit insurance premiums 98 Legal and professional fees Advertising Postage and office supplies Intangible amortization Bank card network expense Other operating expense Total noninterest expense INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ Less: dividend on preferred shares 50 50 Net income available to common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends per common share $ $ See Notes to Condensed Consolidated Financial Statements 4 SOUTHERN MISSOURI BANCORP, INC CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Three months ended September 30, (dollars in thousands) Net income $ $ Other comprehensive income (loss): Unrealized gains (losses) on securities available-for-sale ) Unrealized gains on available-for-sale securities for which a portion of an other-than-temporary impairment has been recognized in income - 1 Tax benefit (expense) ) Total other comprehensive income (loss) ) Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements 5 SOUTHERN MISSOURI BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE-MONTH PERIODS ENDED SEPTEMBER 30, 2(Unaudited) Three months ended September 30, (dollars in thousands) Cash Flows From Operating Activities: Net income $ $ Items not requiring (providing) cash: Depreciation Gain on disposal of fixed assets (4 ) - Stock option and stock grant expense 3 4 Amortization of intangible assets Amortization of purchase accounting adjustments on FHLB advances and subordinated debt ) - Increase in cash surrender value of bank owned life insurance ) ) Loss (Gain) on sale of foreclosed assets 8 ) Provision for loan losses Net amortization of premiums and discounts on securities Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Gain on sales of loans held for sale ) ) Changes in: Accrued interest receivable ) ) Prepaid expenses and other assets Accounts payable and other liabilities ) ) Deferred income taxes (1 ) ) Accrued interest payable 28 6 Net cash provided by operating activities Cash flows from investing activities: Net increase in loans ) ) Net change in interest-bearing deposits - Proceeds from maturities of available for sale securities Net purchases of Federal Home Loan Bank stock ) ) Purchases of available-for-sale securities - ) Purchases of premises and equipment ) ) Net cash received in acquisitions - Investments in state & federal tax credits - (1
